
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.35


VALENTIS, INC.

AMENDED AND RESTATED

1998 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN

Adopted by the Board of Directors September 16, 1998
Approved By Stockholders December 8, 1998

Amended and Restated by the Board of Directors March 13, 2002

Effective Date: December 8, 1998
Termination Date: None


1.    PURPOSES.

        (a)    Eligible Option Recipients. The persons eligible to receive
Options are the Non-Employee Directors of the Company.

        (b)    Available Options. The purpose of the Plan is to provide a means
by which Non-Employee Directors may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Nonstatutory
Stock Options.

        (c)    General Purpose. The Company, by means of the Plan, seeks to
retain the services of its Non-Employee Directors, to secure and retain the
services of new Non-Employee Directors and to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates.

2.    DEFINITIONS.

        (a)    "Affiliate" means any parent corporation or subsidiary
corporation of the Company, whether now or hereafter existing, as those terms
are defined in Sections 424(e) and (f), respectively, of the Code.

        (b)    "Annual Grant" means an Option granted annually to all
Non-Employee Directors who meet the specified criteria pursuant to subsection
6(b) of the Plan.

        (c)    "Annual Meeting" means the annual meeting of the stockholders of
the Company.

        (d)    "Board" means the Board of Directors of the Company.

        (e)    "Code" means the Internal Revenue Code of 1986, as amended.

        (f)    "Common Stock" means the common stock of the Company.

        (g)    "Company" means Valentis, Inc. (formerly Megabios Corp.), a
Delaware corporation.

        (h)    "Consultant" means any person, including an advisor, (i) who is
engaged by the Company or an Affiliate to render consulting or advisory services
and who is compensated for such services or (ii) who is a member of the Board of
Directors of an Affiliate. However, the term "Consultant" shall not include
either Directors of the Company who are not compensated by the Company for their
services as Directors or Directors of the Company who are merely paid a
director's fee by the Company for their services as Directors.

        (i)    "Continuous Service" means that the Optionholder's service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated. The Optionholder's Continuous Service shall not
be deemed to have terminated merely because of a change in the capacity in which
the Optionholder renders service to the Company or an Affiliate as an Employee,
Consultant

--------------------------------------------------------------------------------


or Director or a change in the entity for which the Optionholder renders such
service, provided that there is no interruption or termination of the
Optionholder's Continuous Service. For example, a change in status from a
Non-Employee Director of the Company to a Consultant of an Affiliate or an
Employee of the Company will not constitute an interruption of Continuous
Service. The Board or the chief executive officer of the Company, in that
party's sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.

        (j)    "Director" means a member of the Board of Directors of the
Company.

        (k)    "Disability" means the permanent and total disability of a person
within the meaning of Section 22(c)(3) of the Code.

        (l)    "Employee" means any person employed by the Company or an
Affiliate. Mere service as a Director or payment of a director's fee by the
Company or an Affiliate shall not be sufficient to constitute "employment" by
the Company or an Affiliate.

        (m)    "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (n)    "Fair Market Value" means, as of any date, the value of the
Common Stock determined as follows:

        (i)    If the Common Stock is listed on any established stock exchange
or traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

        (ii)  In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.

        (o)    "Initial Grant" means an Option granted to a Non-Employee
Director who meets the specified criteria pursuant to subsection 6(a) of the
Plan.

        (p)    "Non-Employee Director" means a Director who is not employed by
the Company or an Affiliate.

        (q)    "Nonstatutory Stock Option" means an Option not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.

        (r)    "Officer" means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

        (s)    "Option" means a Nonstatutory Stock Option granted pursuant to
the Plan.

        (t)    "Option Agreement" means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.

        (u)    "Optionholder" means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

        (v)    "Plan" means this Amended and Restated Valentis, Inc. 1998
Non-Employee Directors' Stock Option Plan.

2

--------------------------------------------------------------------------------


        (w)    "Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.

        (x)    "Securities Act" means the Securities Act of 1933, as amended.

3.    ADMINISTRATION.

        (a)    Administration by Board. The Board shall administer the Plan. The
Board may not delegate administration of the Plan to a committee.

        (b)    Powers of Board. The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

        (i)    To determine the provisions of each Option to the extent not
specified in the Plan.

        (ii)  To construe and interpret the Plan and Options granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.

        (iii) To amend the Plan or an Option as provided in Section 12.

        (iv)  Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.

4.    SHARES SUBJECT TO THE PLAN.

        (a)    Share Reserve. Subject to the provisions of Section 11 relating
to adjustments upon changes in stock, the stock that may be issued pursuant to
Options shall not exceed in the aggregate four hundred thousand (400,000) shares
of Common Stock.

        (b)    Reversion of Shares to the Share Reserve. If any Option shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the stock not acquired under such Option shall revert to
and again become available for issuance under the Plan.

        (c)    Source of Shares. The stock subject to the Plan may be unissued
shares or reacquired shares, bought on the market or otherwise.

5.    ELIGIBILITY.

        Nondiscretionary grants of Options, as set forth in Section 6, shall be
made under the Plan to all Non-Employee Directors.

6.    NON-DISCRETIONARY GRANTS.

        Without any further action of the Board, each Non-Employee Director
shall be granted the following Options:

        (a)    Initial Grants. After the date of approval of the Plan by the
Board, each person who is elected or appointed for the first time to be a
Non-Employee Director automatically shall, upon the date of his or her initial
election or appointment to be a Non-Employee Director by the Board or
stockholders of the Company, be granted an Initial Grant to purchase twenty-five
thousand (25,000) shares of Common Stock on the terms and conditions set forth
herein.

        (b)    Annual Grants. On the day following each Annual Meeting
commencing with the Annual Meeting in 1998, each person who is then a
Non-Employee Director automatically shall be granted an

3

--------------------------------------------------------------------------------


Annual Grant to purchase ten thousand (10,000) shares of Common Stock on the
terms and conditions set forth herein.

7.    OPTION PROVISIONS.

        Each Option shall be in such form and shall contain such terms and
conditions as required by the Plan. Each Option shall contain such additional
terms and conditions, not inconsistent with the Plan, as the Board shall deem
appropriate. Each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

        (a)    Term. No Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.

        (b)    Exercise Price. The exercise price of each Option shall be no
less than one hundred percent (100%) of the Fair Market Value of the stock
subject to the Option on the date the Option is granted. Notwithstanding the
foregoing, an Option may be granted with an exercise price lower than that set
forth in the preceding sentence, including where such Option is granted pursuant
to an assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code, if such Option is approved by the
holders of a majority of the shares of common stock of the Company present and
entitled to vote at a duly convened meeting of shareholders.

        (c)    Consideration. The purchase price of stock acquired pursuant to
an Option may be paid, to the extent permitted by applicable statutes and
regulations and specified in the Option Agreement, in any combination of
(i) cash or check; (ii) delivery to the Company of other Common Stock;
(iii) deferred payment; or (iv) any other form of legal consideration that may
be acceptable to the Board and provided in the Option Agreement; provided,
however, that at any time that the Company is incorporated in Delaware, payment
of the Common Stock's "par value," as defined in the Delaware General
Corporation Law, shall not be made by deferred payment. In the case of any
deferred payment arrangement, interest shall be compounded at least annually and
shall be charged at the market rate of interest that is sufficient to avoid the
treatment as interest, under any applicable provisions of the Code, of any
amounts other than amounts stated to be interest under the deferred payment
arrangement.

        (d)    Transferability. An Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Optionholder only by the Optionholder. Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Optionholder, shall thereafter be entitled to exercise the
Option.

        (e)    Vesting Generally. Options shall vest and become exercisable as
follows:

        (i)    Initial Grants shall provide for vesting of 1/4th of the shares
12 months after the date of the grant and 1/48th of the shares each month
thereafter over the next 36 months.

        (ii)  Annual Grants shall provide for vesting of 1/12th of the shares
each month after the date of the grant.

        (f)    Termination of Continuous Service. In the event an Optionholder's
Continuous Service terminates (other than upon the Optionholder's death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise it as of the date of termination) but
only within such period of time ending on the earlier of (i) the date twelve
(12) months following the termination of the Optionholder's Continuous Service,
or (ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder

4

--------------------------------------------------------------------------------

does not exercise his or her Option within the time specified in the Option
Agreement, the Option shall terminate.

        (g)    Disability of Optionholder. In the event an Optionholder's
Continuous Service terminates as result of the Optionholder's Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination or (ii) the expiration of the term of the Option as
set forth in the Option Agreement. If, after termination, the Optionholder does
not exercise his or her Option within the time specified herein, the Option
shall terminate.

        (h)    Death of Optionholder. In the event an Optionholder's Continuous
Service terminates as a result of the Optionholder's death, then the Option may
be exercised (to the extent the Optionholder was entitled to exercise the Option
as of the date of death) by the Optionholder's estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by a person
designated to exercise the Option upon the Optionholder's death, but only within
the period ending on the earlier of (1) the date eighteen (18) months following
the date of death or (2) the expiration of the term of such Option as set forth
in the Option Agreement. If, after death, the Option is not exercised within the
time specified herein, the Option shall terminate.

8.    COVENANTS OF THE COMPANY.

        (a)    Availability of Shares. During the terms of the Options, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Options.

        (b)    Securities Law Compliance. The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Options and to issue and sell shares of
Common Stock upon exercise of the Options; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Option or any stock issued or issuable pursuant to any such
Option. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
upon exercise of such Options unless and until such authority is obtained.

9.    USE OF PROCEEDS FROM STOCK.

        Proceeds from the sale of stock pursuant to Options shall constitute
general funds of the Company.

10.  MISCELLANEOUS.

        (a)    Stockholder Rights. No Optionholder shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
subject to such Option unless and until such Optionholder has satisfied all
requirements for exercise of the Option pursuant to its terms.

        (b)    No Service Rights. Nothing in the Plan or any instrument executed
or Option granted pursuant thereto shall confer upon any Optionholder any right
to continue to serve the Company as a Non-employee Director or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant's agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

5

--------------------------------------------------------------------------------


        (c)    Investment Assurances. The Company may require an Optionholder,
as a condition of exercising or acquiring stock under any Option, (i) to give
written assurances satisfactory to the Company as to the Optionholder's
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (ii) to give
written assurances satisfactory to the Company stating that the Optionholder is
acquiring the stock subject to the Option for the Optionholder's own account and
not with any present intention of selling or otherwise distributing the stock.
The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (iii) the issuance of the shares upon the
exercise or acquisition of stock under the Option has been registered under a
then currently effective registration statement under the Securities Act or
(iv) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.

        (d)    Withholding Obligations. The Optionholder may satisfy any
federal, state or local tax withholding obligation relating to the exercise or
acquisition of stock under an Option by any of the following means (in addition
to the Company's right to withhold from any compensation paid to the
Optionholder by the Company) or by a combination of such means: (i) tendering a
cash payment; (ii) authorizing the Company to withhold share from the shares of
the Common Stock otherwise issuable to the Optionholder as a result of the
exercise or acquisition of stock under the Option; or (iii) delivering to the
Company owned and unencumbered shares of the Common Stock.

11.  ADJUSTMENTS UPON CHANGES IN STOCK.

        (a)    Capitalization Adjustments. If any change is made in the stock
subject to the Plan, or subject to any Option, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the classes(es) and maximum number of securities subject both to the
Plan pursuant to subsection 4(a) and to the nondiscretionary Options specified
in Section 5, and the outstanding Options will be appropriately adjusted in the
class(es) and number of securities and price per share of stock subject to such
outstanding Options. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a transaction
"without receipt of consideration" by the Company.)

        (b)    Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Options shall terminate
immediately prior to such event.

        (c)    Change of Control. In the event of (1) a consolidation or merger
of the Company with our into any other entity or person; (2) any other corporate
reorganization in which the Company shall not be the continuing or surviving
entity; (3) any transaction or series of related transactions by the Company in
which in excess of 50% of the Company's voting power is transferred; or (4) any
sale, lease, license or other disposition of all or substantially all of the
assets of the Company, then any surviving corporation or acquiring corporation
shall assume any Options outstanding under the Plan or shall substitute similar
Options(including an option to acquire the same consideration paid to the
stockholders in the transaction described in this subsection 11(c)) for those
outstanding under the Plan. In the vent any surviving corporation or acquiring
corporation refuses to assume such Options or to

6

--------------------------------------------------------------------------------


substitute similar Options for those outstanding under the Plan, then with
respect to Options held by Optionholders whose Continuous Service has not
terminated, the vesting of such Options shall be accelerated in full, and the
Options shall terminate if not exercised at or prior to such event. With respect
to any other Options outstanding under the Plan, such Options shall terminate if
not exercised prior to such event.

12.  AMENDMENT OF THE PLAN AND OPTIONS.

        (a)    Amendment of Plan. The Board at any time, and from time to time,
may amend the Plan. However, (i) except as provided in Section 11 relating to
adjustments upon changes in stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Rule 16b-3 or any Nasdaq or
securities exchange listing requirements, and (2) no amendment to the minimum
price provision of Section 7(b) and no amendment to Section 12(e) shall be
effective unless approved by the holders of a majority of the shares of common
stock of the Company present and entitled to vote at a duly convened meeting of
shareholders.

        (b)    Stockholder Approval. The Board may, in its sole discretion,
submit any other amendment to the Plan for stockholder approval.

        (c)    No Impairment of Rights. Rights under any Option granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.

        (d)    Amendment of Options. The Board at any time, and from time to
time, may amend the terms of any one or more Options; provided, however, that
the rights under any Option shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.

        (e)    Repricing Prohibited. Notwithstanding any provision in this Plan
to the contrary, unless approved by the holders of a majority of the shares of
common stock of the Company present and entitled to vote at a duly convened
meeting of shareholders, no Option may be amended to reduce the price per share
of the shares subject to such Option below the exercise price as of the date the
Option is granted. In addition, unless approved by the holders of a majority of
the shares of common stock of the Company present and entitled to vote at a duly
convened meeting of shareholders, no Option may be granted in exchange for, or
in connection with, the cancellation or surrender of an Option having a higher
exercise price or less favorable vesting schedule.

13.  TERMINATION OR SUSPENSION OF THE PLAN.

        (a)    Plan Term. The Board may suspend of terminate the Plan at any
time. No Options may be granted under the Plan while the Plan is suspended or
after it is terminated.

        (b)    No Impairment of Rights. Suspension or termination of the Plan
shall not impair rights and obligations under any Option granted while the Plan
is in effect except with the written consent of the Optionholder.

14.  EFFECTIVE DATE OF PLAN.

        The Plan shall become effective on the date the Plan is adopted by the
Board but no Option shall be exercised unless and until the Plan has been
approved by the stockholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board.

7

--------------------------------------------------------------------------------


15.  CHOICE OF LAW.

        All questions concerning the construction, validity and interpretation
of this Plan shall be governed by the law of the State of California, without
regard to such state's conflict of laws rules.

8

--------------------------------------------------------------------------------




QuickLinks


VALENTIS, INC. AMENDED AND RESTATED 1998 NON-EMPLOYEE DIRECTORS' STOCK OPTION
PLAN Adopted by the Board of Directors September 16, 1998 Approved By
Stockholders December 8, 1998 Amended and Restated by the Board of Directors
March 13, 2002 Effective Date: December 8, 1998 Termination Date: None
